NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATHAN OKPOTI,                                  No.    17-15584

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-00110-APG-CWH
 v.

LAS VEGAS METROPOLITAN POLICE                   MEMORANDUM*
DEPARTMENT, a Political Subdivision, on
behalf of State of Nevada; JOHN D.
BRANDON, Police Officer; CITY OF LAS
VEGAS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted February 12, 2018**
                            San Francisco, California

Before: KLEINFELD and TALLMAN, Circuit Judges, and JACK,*** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
      Plaintiff–Appellant Nathan Okpoti appeals the district court’s grant of

summary judgment in favor of defendants City of Las Vegas (“CLV”), Officer

John D. Brandon, and Las Vegas Metropolitan Police Department (“LVMPD”) on

his 42 U.S.C. § 1983 claims after he was arrested for driving under the influence of

a controlled substance. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Okpoti alleges Officer Brandon and the LVMPD violated his Fourteenth

Amendment rights by acting with deliberate indifference to his serious medical

needs at the time of his arrest. We conclude that Okpoti’s booking photo and

medical records from one month after his arrest are not sufficient to raise a genuine

issue of material fact as to whether Officer Brandon “kn[ew] and disregard[ed]”

that Okpoti was experiencing a neurological episode. See Lolli v. Cty. of Orange,

351 F.3d 410, 419 (9th Cir. 2003) (citation omitted); cf. Castro v. Cty. of Los

Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc), cert. denied sub nom. Los

Angeles Cty., Cal. v. Castro, 137 S. Ct. 831 (2017) (setting forth standard for

Fourteenth Amendment failure-to-protect claims).

      Okpoti further alleges the CLV and LVMPD violated § 1983 by depriving

him of medical care and failing to implement a policy or procedure to respond to

“neurological emergencies.” See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436
U.S. 658, 691–94 (1978). Okpoti fails to raise a genuine dispute of material fact as


                                          2
to whether any CLV employee acted with deliberate indifference to his medical

needs. City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989) (inadequacy of

training “may serve as the basis for § 1983 liability only where the failure to train

amounts to deliberate indifference to the rights of persons”). Furthermore, Okpoti

presents no evidence of “a direct causal link between” the CLV’s lack of training

policy for neurological conditions and any deprivation of his constitutional rights.

Mendiola–Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016) (citation

omitted).

      Officer Brandon had probable cause to arrest Okpoti based on Okpoti’s

driving behavior, field sobriety tests, and appearance, and he reasonably relied on

the Drug Recognition Expert’s field evaluation when concluding Okpoti was

driving under the influence. See Lassiter v. City of Bremerton, 556 F.3d 1049,

1053 (9th Cir. 2009) (“Probable cause exists when the facts and circumstances

within the officer’s knowledge are sufficient to cause a reasonably prudent person

to believe that a crime has been committed.”) (citation omitted); see also United

States v. Jensen, 425 F.3d 698, 705 (9th Cir. 2005) (probable cause may be based

on “the collective knowledge of all of the agents involved in [an] investigation”)

(citation omitted). Officer Brandon is therefore entitled to qualified immunity

against the claim of false arrest. See Dist. of Columbia v. Wesby, 583 U.S. __, __

(2018) (slip op., at 15–16); see also Hunter v. Bryant, 502 U.S. 224, 228 (1991).


                                          3
AFFIRMED.




            4